Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 1, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143778                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  LINDA M. SHEPPARD,                                                                                       Brian K. Zahra,
            Claimant-Appellant,                                                                                       Justices


  v                                                                 SC: 143778
                                                                    COA: 300681
                                                                    Washtenaw CC: 10-000383-AE
  MEIJER GREAT LAKES LIMITED,
            Employer-Appellee,
  and
  STATE OF MICHIGAN, DEPARTMENT OF
  ENERGY, LABOR & ECONOMIC GROWTH,
  UNEMPLOYMENT INSURANCE AGENCY,
            Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 12, 2011
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 1, 2012                    _________________________________________
           p0125                                                               Clerk